DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 & 8-9, & 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10732445 in view of the specification of U.S. Patent No 10732445. 

Regarding claim 1 - US Patent 10732445 teaches an electronic device ([claim 1] ‘445 states, “electronic device””) comprising: a window ([claim 1] ‘445 states, “window”): a panel ([claim 1] ‘445 sates, “panel”) comprising: a base layer ([claim 1] ‘445 states, “a base layer”); and a display element ([claim 1] ‘445 states, “display layer”) on the base layer for displaying an image; at least three adhesive layers ([claim 1] ‘445 states, “a first adhesive layer…a second adhesive layer…a third adhesive layer”) between the window and the panel, and comprising: a first adhesive layer contacting the panel ([claim 1] ‘455 states, “a first adhesive layer disposed on the panel”): a second adhesive layer contacting the window ([claim 1] ‘445 states, “a second adhesive layer disposed on the window”); and a third adhesive layer between the first adhesive layer and the second adhesive layer ([claim 22] ‘445 states, “a third adhesive layer between the optical member and the input sensing member”); and a first additional member ([claim 1] ‘445 states, “first additional member”) and a second additional member ([claim 1] ‘445 states, “second additional member”) between the panel and the window, wherein a sum of thicknesses of the adhesive layers is less than 200um ([claim 1] ‘445 states, “a sum of thicknesses of all of the adhesive layers is less than about 200um, and is equal to or greater than about 75um”), and wherein the second additional member comprises an input sensing member  ([claim 6] ‘445 states, “the second additional member is the other of the optical member and the input sensing member”) for sensing an external touch and is disposed on the first additional member ([claim 5] ‘445 states, “wherein the second additional member is between the first additional member and the window.”); wherein a thickness of the first adhesive layer is equal to or less than 1/2 of the sum of the thicknesses of the adhesive layers (claim 1] ‘455 states, “a thickness of the first adhesive layer is equal to or less than about ½ of the sum of the thicknesses of the adhesive layers.”)
Claims 3, 8, 9, 22-24 of the instant application also appear to be taught by the allowed claims 1-24 of US Patent 10732445.
 Although the claims at issue are not identical, they are not patentably distinct from each other because they each claim similar structure and features.

Claims 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. U.S. Patent No. 10732445 in view of the specification of US Patent 10732445.

 Regarding claim 10 - US Patent 10732445 teaches an electronic device ([claim 1] ‘445 states, “electronic device””) comprising: a window ([claim 1] ‘445 states, “window”): a panel ([claim 1] ‘445 sates, “panel”) comprising: a base layer ([claim 1] ‘445 states, “a base layer”); and a display element ([claim 1] ‘445 states, “display layer”) on the base layer for displaying an image; at least three adhesive layers ([claim 1] ‘445 states, “a first adhesive layer…a second adhesive layer…a third adhesive layer”) between the window and the panel, and comprising: a first adhesive layer contacting the panel ([claim 1] ‘455 states, “a first adhesive layer disposed on the panel”): a second adhesive layer contacting the window ([claim 1] ‘445 states, “a second adhesive layer disposed on the window”); and a third adhesive layer between the first adhesive layer and the second adhesive layer ([claim 22] ‘445 states, “a third adhesive layer between the optical member and the input sensing member”); and a first additional member ([claim 1] ‘445 states, “first additional member”) and a second additional member ([claim 1] ‘445 states, “second additional member”) between the panel and the window, and wherein the second additional member comprises an input sensing member  ([claim 6] ‘445 states, “the second additional member is the other of the optical member and the input sensing member”) for sensing an external touch and is disposed on the first additional member ([claim 5] ‘445 states, “wherein the second additional member is between the first additional member and the window.”); wherein a thickness of the first adhesive layer is equal to or less than 1/2 of the sum of the thicknesses of the adhesive layers (claim 1] ‘455 states, “a thickness of the first adhesive layer is equal to or less than about ½ of the sum of the thicknesses of the adhesive layers.”)
 	US Patent 10732445 does not teach in the claims wherein the first additional member comprises an optical member comprising a polarizing film, an anti-reflection film, or a phase difference film.
 	However US Patent 10732445 within its specification clearly teach wherein the first additional member comprises an optical member comprising a polarizing film, an anti-reflection film, or a phase difference film ([paragraph 0055] ‘445 states, “the optical member may include at least one of a polarizing film, an anti-reflection film, a phase difference film”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a first additional member being an optical member as taught by the claims of US Patent 10732445 with the specification of US Patent 10732445 teaching the optical member being a polarizing film/anti-reflection film because this film will improve the display viewing experience for the user.
 	Claims 11-19 of the instant application also appear to be taught by the allowed claims 1-24 of US Patent 10732445.
 Although the claims at issue are not identical, they are not patentably distinct from each other because they each claim similar structure and features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (US PG. Pub. 2020/0064973) in view of Kim et al. (US PG. Pub. 2015/0200375).

Regarding claim 1 – Mitsui teaches an electronic device (fig. 11, 20a [paragraph 0111] Mitsui states, “display device 20a”) comprising: a window (36 [paragraph 0088] Mitsui states, “cover layer 36 is preferably transparent, and a plastic film”): a panel (combination of layers 22-26) comprising: a base layer (22); and a display element ([paragraph 0063] Mitsui states, “The display portion 22 includes a display region (not shown) displaying an image or the like and is configured of, for example, a liquid crystal display panel or an organic electroluminescence (EL) display panel”) on the base layer for displaying an image; at least three adhesive layers (27, 32 & 34 [paragraph 0064] Mitsui states, “first pressure-sensitive adhesive layer and the second pressure-sensitive adhesive layer 32…the transparent layer 34, for example, an optical clear adhesive (OCA)”) between the window (36) and the panel (22-26), and comprising: a first adhesive layer (27) contacting the panel (22-26): a second adhesive layer (34) contacting the window (36); and a third adhesive layer (32) between the first adhesive layer (27) and the second adhesive layer (34); and a first additional member (28) and a second additional member (30) between the panel (22-26) and the window (36), wherein the adhesive layers have a specific thickness ([paragraph 0290] Mitsui states, “The thicknesses of the pressure-sensitive adhesive layers were all set to 25 um”), and wherein the second additional member (30) comprises an input sensing member ([paragraph 0065] Mitsui states, “touch sensor portion 30”) for sensing an external touch and is disposed on the first additional member (28).
 	Mitsui does not explicitly teach wherein a sum of thicknesses of the adhesive layers is less than 200um.
 	Kim teaches an electronic device (fig. 15A [title] Kim states, “flexible display device”) having at least three adhesive layers (uppermost three adhesive layers AM [paragraph 0082] Kim states, “member AM may be an adhesive member”) between a window (WM [paragraph 0144] Kim states, “window member WM”) and a panel (combination of elements PF & DP), wherein a sum of thicknesses of the adhesive layers (adhesive layers AM) is less than 200um ([paragraph 0150] Kim states, “Thicknesses of the first to third stress control members AM1, AM2, and AM3 are 25 .mu.m, 10 .mu.m, and 50 .mu.m, respectively”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having at least three adhesive layers as taught by Mitsui with the three adhesive layers having a summed thickness of less than 200um as taught by Kim because Kim states regarding the thickness of the adhesive layers, “the stress control member AM is equal to the thickness of the stress control member AM. Additionally, the stress control member AM has the shear strain of about 289% at the bending angle of about 180 degrees at the radius of curvature of about 3 mm” [paragraph 0125]. Having the thickness of the adhesive layers being less than 200um will provide effect stress control to the electronic device.

Regarding claim 3 – Mitsui in view of Kim teach the electronic device of claim 1, wherein the thickness of the first adhesive layer (Kim; fig. 15, lowermost adhesive layer AM) is equal to or less than 1/2 of the sum of the thicknesses of the adhesive layers (AM is considered to have the same thickness (25, 10 or 50um), this equality will meet the claimed limitation; example, sum of thicknesses 50um, first adhesive layer thickness 25um).

Regarding claim 8 – Mitsui in view of Kim teach the electronic device of claim 3, wherein the first adhesive layer (Mitsui; fig. 11, 27) contacts the panel (22-26), and the second adhesive layer (34) contacts the window (36; see fig. 11).
 
Regarding claim 9 – Mitsui in view of Kim teach the electronic device of claim 1, wherein the window (Kim; fig. 15A, WM) has a modulus of about 55GPa to about 85GPa ([paragraph 00145] Kim states, “The window member WM may include at least one of a flexible plastic film and a thin glass substrate”; glass has a Young’s modulus of 50-90GPa as discussed by “The Engineering ToolBox”, see attached NPL).

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al. in view of Mitsui et al.

Regarding claim 21 – Kim teaches an electronic device (fig. 15A [title] Kim states, “flexible display device”) comprising: a panel (combination of elements PF & DP) foldable along a folding axis extending in one direction (figure 1B shows the “foldable” feature), and comprising: a base layer (PF); and a display layer (DP [paragraph 0144] Kim states, “display panel DP”) on the base layer (PF) for displaying an image ([paragraph 0050] Kim states, “The display panel DP displays an image”);  a window (WM [paragraph 0144] Kim states, “window member WM”) on a front surface of the panel (combination of elements PF & DP); a protective layer (CF [paragraph 0154] Kim states, “The functional layer CF may include at least one of an anti-finger coating layer, an anti-reflection coating layer, an anti-glare coating layer, and a hard coating layer”) on a front surface of the window (WM); a lower layer ([paragraph 0145] Kim states, “protecting member PF may have a multi-layered structure”; the additional layers will encompass the “lower layer”) on a back surface of the panel (PF); a first additional member (LF) and a second additional member (TSP) between the panel (combination of elements PF & DP) and the window (WM); and a plurality of adhesive layers (uppermost three adhesive layers AM [paragraph 0082] Kim states, “member AM may be an adhesive member”) between the window and the panel (see fig. 15A), and comprising: a first adhesive layer (AM layer shown on the DP layer) disposed on the panel (combination of elements PF & DP); a second adhesive layer (AM layer shown on bottom surface of window WM) disposed between the first adhesive layer and the window (claimed structures shown in figure 15A); and a third adhesive layer (see AM layer between TSP and LF) between the first additional member (LF) and the second additional member (TSP), wherein a sum of thicknesses of the adhesive layers is less than 200um ([paragraph 0150] Kim states, “Thicknesses of the first to third stress control members AM1, AM2, and AM3 are 25 .mu.m, 10 .mu.m, and 50 .mu.m, respectively”), wherein a thickness of the first adhesive layer is equal to or less than 1/2 of the sum of the thicknesses of the adhesive layers (AM is considered to have the same thickness (25, 10 or 50um), this equality will meet the claimed limitation; example, sum of thicknesses 50um, first adhesive layer thickness 25um).
 	Kim does not teach a first additional member disposed on the panel, and wherein the second additional member comprises an input sensing member for sensing an external touch and is disposed on the first additional member.
 	Mitsui teaches an electronic device (fig. 11, 20a [paragraph 0111] Mitsui states, “display device 20a”) a first additional member (28) disposed on the panel (22-26 [paragraph 0063] Mitsui states, “The display portion 22 includes a display region (not shown) displaying an image or the like and is configured of, for example, a liquid crystal display panel or an organic electroluminescence (EL) display panel”) and a second additional member (30) between a panel (22-26) and a window (34 [paragraph 0064] Mitsui states, “transparent layer 34”) with a protective layer (36) thereon, and wherein the second additional member (30) comprises an input sensing member ([paragraph 0065] Mitsui states, “touch sensor portion 30”) for sensing an external touch and is disposed on the first additional member (28).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device comprising a folded panel having a window, display layer, adhesive and first and second additional members in a specific arrangement and thicknesses as taught by Kim with the first additional member being disposed on the panel and the second additional member being an input sensing member between the panel and window (indirectly on the first additional member) as taught by Mitsui because Mitsui states, “the first protective layer 28 and functions as a stress relaxation layer” [paragraph 0096]. Locating the input sensing member/second additional member between specific layers will reduce stress on the electrical elements of the input sensing member.
 
Regarding claim 22 – Kim in view of Mitsui teach the electronic device of claim 21, further comprising an optical member (Kim’ fig. 15A, [paragraph 0146] Kim states, “optical member LF”) between the panel (combination of PF & DP) and the window (WM), wherein the third adhesive layer (adhesive layer AM shown between LF & TSP) is between the optical member (LF) and an input sensing member (TSP [paragraph 0144] Kim states, “touch panel TSP”).

Regarding claim 23 – Kim in view of Mitsui teach the electronic device of claim 1, wherein the protective layer (Mitsui; fig. 11, 36) comprises at least one of polycarbonate (PC) ([paragraph 0088 & 0089] Mitsui states, “core layer 36 is preferably transparent, and a plastic film…polycarbonate (PC)”), polyethyleneterephthalate (PET), or thermoplastic polyurethane (TPU).

Claim 24 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Mitsui et al. as applied to claim 21 above, and further in view of Kee et al.

Regarding claim 24 – Kim in view of Mitsui teach the electronic device of claim 21, wherein the window (Kim; fig. 15A, WM) comprises: a first layer including a glass; and a second layer including a transparent resin ([paragraph 00145] Kim states, “The window member WM may include at least one of a flexible plastic film and a thin glass substrate”) and having a modulus that is lower than that of the first layer (the glass material and the plastic material will have the required modulus claimed).
 	Kim in view of Mitsui do not teach wherein a sum of thicknesses of the first and second layers is equal to or less than about 80um.
 	Kee teaches an electronic device wherein the window (fig. 8A, WM [paragraph 0086] Kee states, “window member WM”) has a thickness of about 80um or less ([paragraph 0082] Kim states, “The window member has a thickness of about 50 micrometers to about 100 micrometers”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device with a window as taught by Kim in view of Mitsui with the window having a thickness of about 80um or less as taught by Kee because this thickness will provide sufficient protection to the electronic device without unnecessarily increasing the overall thickness.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 8-9, 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 20 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847